ROSS, Circuit Judge
(dissenting).
The record shows that the plaintiff in error, who was defendant in the court below, was the owner of a Japanese sealing schooner known as Tokai Maru, of which one M. Numasaki was master, which schooner was seized by a United States revenue cutter in the summer of 1910 for an alleged violation of the Alien Fishing Law of the United States. The captain, officers, and crew of the schooner, consisting of 38 persons in all, had been found guilty by the magistrate at Unalaska of violation of the law and sentenced to pay a fine of $500 each, which, under the statute, in the event of nonpayment, they were required to serve out ,in prison at the rate of $2 a day. In those circumstances the captain of the schooner employed the defendant in error, who was plaintiff in the court below, to render professional services; the contract between them, which was in writing, being set out in the opinion of the court.
Prior to the time of the making of the contract, proceedings had been instituted for the forfeiture of the schooner, in which proceedings a default judgment had been entered for the government, and after the making of the contract Ritchie sought and procured an order of the court vacating the judgment and permitting him to interpose a defense to the suit, and also sought to procure the discharge of the prisoners by means of the writ of habeas corpus. The writs were denied, and after a trial upon the merits the civil suit was decided in favor of the government and a final decree entered in accordance therewith against the schooner. The defendant, desiring to appeal therefrom, consulted, through his agent, with Ritchie in respect to such appeal, and the latter rendered some preliminary services in respect thereto, and was, according to the record, at all times ready and willing to take and conduct the appeal on the part of the defendant Kikuchi. He, however, told the latter’s agent that if he would like to employ'some one to assist him (Ritchie) in the matter of the appeal, he was willing that he should do so, but in that event wished to name the person, and suggested Mr. Sullivan of Seattle. Kikuchi, however, through his agents, determined to employ other counsel to take and conduct the appeal, and in pursuance of that determination sent to Ritchie the following letter:
*62“Seattle, Washington, March 21, 1911.
“E. E. Ritchie, Esq., Valdez, Alaska — Dear Sir: Your letter of March 8th to the Japanese Consul, of this city, has been handed to me. I do not see that you have any cause for complaint. My agent whom I sent out here did not see fit to retain Mr. Sullivan on the appeal for reasons which appeared to him fully satisfactory. Referring to our contract of November 12, 1910, I would say that your contract is to appear in the District Court and if you will examine the closing paragraph of the contract, you will see that the matter of appeal is to be subject to future contract or arrangement. No provision is made, as I read the contract, for your employment on appeal except by a further agreement.
“The expense of having you come out to San Francisco to attend this appeal would be prohibitive.
“I am sorry that you feel about the matter as you do, but I do not see that you have any cause to complain. You did your best in the trial court, and the court ruled against you. The owners have employed such counsel as they saw fit, and I do not see that you have any claim on them for compensation. Your agreement in the lower court was contingent. You failed, and I do not see that they owe you anything. We will endeavor to take care of the appeal and win, if possible.
“So far as the matter of costs is concerned, the costs will undoubtedly be paid out of the proceeds of sale and you will not be held on your cost bond.
“Yours truly, M. Numasaki.”
Subsequently Ritchie brought the present action against Kikuchi to recover, among other things, damages for the alleged breach of the contract, which action was tried with a jury and resulted in a verdict in the plaintiff’s favor for $800, upon which judgment was entered, with costs.
The main contention on the part of the plaintiff in error is that by the written contract between the parties Ritchie “was retained to conduct only the trial court proceedings and the habeas corpus proceedings.” The only other point made in the brief of the plaintiff in error is that the court below erred in admitting this testimony:
*63“Q. Why wasn’t the exact amount of your fees fixed for your services in the appellate court, in case the case went to the appellate court? A. I explained to the captain at a great deal of length what was necessary to do for the trial of the case and also the possibility that it might be decided adversely to us in this court.
“Mr. Shepard. Before the contract was signed?
“Mr. Ritchie. Yes, before the contract was signed and at the time.'”
To that testimony objection was made and an exception taken to the ruling admitting it.
If it be conceded that the testimony was inadmissible, it amounted to nothing, and was entirely harmless, and therefore not sufficient ground for a reversal of the judgment.
Nor do I think that the construction of the contract contended for by the plaintiff in error can be sustained. The contract expressly declared that Ritchie is retained “as proctor and attorney for said schooner and her captain, officers and crew, in all matters arising out of the alleged law violation,” and after reciting Ritchie’s agreement to appear as proctor in admiralty in the District Court of Alaska to resist the forfeiture of the schooner, and his agreement to endeavor to secure the discharge from imprisonment of the captain and crew, and specifying the conditional compensation to be paid him for such services, the contract concludes with the provision that “if the forfeiture case goes to the appellate courts said attorney is to receive such further compensation as may be agreed on with the owner.”
Manifestly this was not a provision for a further contract for services, as is contended on the part of the plaintiff in error. The retainer of Ritchie was expressly for his services in all matters growing out of the alleged violation of the statute; his compensation for services in the lower court being made contingent, and the compensation for his services rendered in the appellate courts such as should be agreed on with the owner of the schooner. It is not pretended that there was any failure of the parties to agree upon the latter compensation, nor that Ritchie gave the owner any cause for his discharge. In such circumstances the attorney was entitled to sue for damages for breach of the contract, or else abandon it and recover upon *64a general indebitatus assumpsit. See 9 Cyc. of Law & Procedure, 688, and the numerous cases there cited.
In my opinion the judgment should be affirmed.